Citation Nr: 1758415	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service- connected right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 

3.  Entitlement to an increase rating in excess of 30 percent for the right knee disability prior to April 8, 2013 and beginning June 1, 2014. 

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.  

The Veteran testified in the May 2017 Board hearing that he medically retired from the United States Post Office in 2012 due to, in part, his service-connected right knee disability.  Thus, the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  In light of the Court's holding in Rice, the Board considers the inferred TDIU claim as part of his pending increased rating claim, and it has accordingly been listed as an issue on the title page of this decision.  

The issue of entitlement to service connection for a hip disability has been raised by the record in a December 2011 statement and in the May 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a left knee disability, an increased rating claim for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative medical and lay evidence demonstrates that the Veteran's currently diagnosed lumbar disability is secondary to his service-connected right knee disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spondylosis as secondary to the service-connected right knee disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for the lumbar spine disability, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The undersigned VLJ was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010) during the May 2017 Board hearing.  In addition, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under 38 C.F.R. § 3.103(c)(2) (2017).

II.  Pertinent Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Spondylosis, also known as osteoarthritis, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Service Connection for the Low Back Disability 

Initially, the Board notes that the Veteran is currently diagnosed with a lumbar spine disability diagnosed as lumbar spondylosis.  See March 2011 VA report of x-ray studies.  

The Veteran contends that the service-connected right knee disability has resulted in an altered gait, which in turn caused or aggravated his low back disability.  



After careful review of the record, the Board finds that the most probative evidence demonstrates that the Veteran's currently diagnosed low back disability is secondary to his service-connected right knee disability. 

The Veteran reported experiencing increased low back pain in March 2009 VA treatment records after his first total right knee replacement was completed in May 2008.  The Veteran was diagnosed with lumbar spondylosis in March 2011 by x-ray studies at VA.  The Veteran again reported experiencing increasing low back in September 2012 and the VA orthopedist diagnosed the Veteran with lumbar spine muscle spasms and reported that the low back was tender with range of motion.  The VA orthopedist's impression was that the Veteran was experiencing lumbar radiculitis, and opined that the low back disability was worsened by the right knee disability due to the instability of the right knee and the Veteran's antalgic gait.  The Board finds this medical opinion highly probative.  The VA orthopedist was the Veteran's treating VA physician at the time this opinion was rendered; he addressed the Veteran's contentions and included an adequate rationale.  Thus, the September 2012 medical statement is probative and has high evidentiary weight.  

Also in support of his claim, the Veteran submitted several private medical opinions addressing the relationship between the service-connected right knee disability and his low back disability.  The first private medical opinion was provided by 
Dr. S. A. J, dated November 2011.  The Veteran reported experiencing increased low back pain after having surgery on his right knee.  On physical examination, Dr. S.A.J. reported the Veteran was experiencing exacerbation of the lumbar spine due to the Veteran's altered gait.  The Veteran submitted a second private medical opinion from Dr. G. J. F., dated May 2017.  Dr. G. J. F. opined that the lumbar spinal stenosis is directly caused by the two service-connected total right knee replacements.  A second letter dated May 2017 from Dr. G. J. F. opined that the Veteran experienced an exacerbation of the lumbar spine disability due to the service-connected right knee disability and his non-service connected left knee and hip disabilities, all of which all caused the Veteran to have an altered gait.  Subsequently, Dr. G. J. F. clarified his May 2017 opinion in a July 2017 letter, explaining that he agreed with the September 2012 VA orthopedist's opinion that the Veteran's right knee disability aggravated the low back disability.  Additionally, Dr. G. J. F. clarified his May 2017 letter in that the service-connected right knee disability is at least 60 percent responsible for the Veteran's low back disability.  

The Board finds these private medical opinions to be highly probative.  Dr. S. A. J. was the Veteran's current treating physician at the time the medical opinion was provided, and the opinion was supported by an adequate rationale.  Further, 
Dr. G. J. F. was familiar with the Veteran's current medical history as his treating physician, reviewed the Veteran's VA treatment records, and discussed the Veteran's contentions regarding his altered gait.  Moreover, Dr. G. J. F. provided an opinion supported by an adequate rationale, including the effects of an antalgic gait on the Veteran's lumbar spine.  Thus, the Board finds these opinions highly probative and assigns them great weight.  

Moreover, the Veteran provided multiple competent and credible statements from himself and his co-workers in support of his claim.  The Veteran reported in an August 2011 statement that as his right leg became shorter due to his service-connected right knee disability, which is supported by his medical records.  As a result, the Veteran experienced increased pain in his low back to the point that he could hardly walk.  Additionally, the Veteran submitted statements from co-workers who describe the Veteran as walking with a pronounced limp.  See September 2011 Buddy statements.  Although non-medical professionals are not competent to diagnose or provide etiology opinions with regard to a complex medical condition, they are competent to report symptoms that are observable through their senses, such as a limp or antalgic gait.  See Layno, 6 Vet. App. 465, 469.  Thus, these statements confirming the Veteran had an altered gait are competent and credible, and as stated supported by the medical records.  The Board finds these lay statements probative and also assigns them great probative weight.  

The Board recognizes the unfavorable opinions provided in January 2011 and April 2014 VA examination reports.  However, neither examination adequately addressed the Veteran's contentions, nor provided adequate rationales for the medical conclusions provided.  The January 2011 examiner reported that "after reviewing the [claims] file, no doctor has said there is any causative relationship" between the low back disability and the service-connected right knee disability.  Further, the examiner noted that a review of the medical literature did not provide a basis to support a causal relationship or show aggravation of a back condition by a knee condition, while acknowledging there was a "theoretical possibility" that an altered gait could be causing or aggravating the Veteran's back disability.  The examiner's opinion that there is a "theoretical possibility" that an altered gait might cause a low back disability is especially problematic since VA treatment records, credible lay statements, and credible statements from the Veteran report he has an antalgic gait as a result of his service-connected right knee disability.  This Board finds this medical opinion is inconsistent on its face, does not adequately discuss the Veteran's contentions, and does not provide an adequate rationale to support the medical conclusions.  As this medical opinion is not probative, the Board assigns it no evidentiary weight.  Additionally, the Veteran was afforded a second VA examination in April 2014; however, that examiner did not provide a rationale at all for the medical opinion that the right knee disability did not cause or aggravate the low back disability.  The Board finds that this medical opinion is not probative and assigns it no evidentiary weight.  

For these reasons and bases expressed above, the Board finds the private medical opinions, the Veteran's VA treatment records, and the lay statements regarding his altered gait to be the most probative evidence of record, and ultimately outweighs the unfavorable opinions of record.  As the probative evidence of record supports a finding that the Veteran's low back disorder was proximately caused or aggravated by the service-connected right knee disability, the claim will be granted.  38 C.F.R. § 3.102.

ORDER

Service connection for the lumbar spine disability is granted.



REMAND

The Veteran also contends that the service-connected right knee disability proximately caused or aggravated the left knee disability and that his right knee disability should be assigned a disability rating in excess of 30 percent before April 8, 2013, and again beginning June 1, 2014.  Further development must be undertaken before these claims can be adjudicated by the Board.  

The Veteran generally contends that a left knee disability is the result of a previously service-connected right knee injury, including due to two total right knee replacements.  Specifically, the Veteran has three primary contentions.  First, the Veteran reports that he tore his left knee medial meniscus after he fell because his service-connected right knee gave out.  See September 2010 VA treatment record.  Second, the Veteran reports his service-connected right knee "gave way" again in January 2011 when he was putting away his lawn mower.  The Veteran stopped himself from falling with his left knee, but he heard his left knee "pop" and immediately felt pain.  Finally, the Veteran contends that the service-connected right knee disability has resulted in an altered gait, which in turn caused a left knee disability.  Traumatic arthritis is documented bilaterally in August 2012 VA treatment records.  

The Veteran has been afforded multiple VA compensation examinations with regard to the left knee service connection claim.  However, the January 2011 VA examination does not address all of the Veteran's contentions and does not provide an adequate rationale for the medical conclusion that the left knee disability was not proximately caused by or aggravated by the right knee disability.  Further, the August 2012 VA examination did not include a medical opinion at all regarding the left knee disability.  The January 2014 VA examiner's medical opinion is not supported by a rationale.  The Board acknowledges that the veteran subsequently, a March 2016 DBQ evaluating the right and left knees, but unfortunately it does not contain an etiology opinion regarding the left knee disability.  Additionally, the Veteran submitted a May 2017 private medical opinion that reports the left knee disability was caused by the two total right knee replacements.  However, the private medical opinion is conclusory and does not include a rationale.  Therefore, the Veteran should be afforded an additional VA examination for this claim in order to obtain an opinion with adequate rationale regarding whether the left knee disability was proximately caused or aggravated by the service-connected right knee disability.  

With regard to the Veteran's claim for an increased rating for the service-connected right knee disability, the record reflects that the Veteran's most recent VA examination for his right knee occurred in January 2014.  The fact that a VA examination is almost four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran has indicated that his right knee disability has worsened since the last VA examination.  The Veteran also submitted a March 2016 DBQ for the right knee disability in May 2017; however, it does not adequately address what is required to adequately rate the right knee disability.  Therefore, a new VA examination is needed to assist in determining the current severity of the service-connected right knee disability.  Snuffer, 10 Vet. App. at 400.  

As noted in the Introduction, entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  Further, the issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Specifically, the Veteran testified in the May 2017 Board hearing that VA treatment records from August 2008 to December 2008 are "missing" and not associated with the claims file.  Efforts to obtain these missing records must be undertaken.  All efforts should be documented in the claims file.  

2.  Contact the Veteran and explain that the May 2017 private opinion regarding the left knee disability and the March 2016 DBQ do not contain any supportive rationale for the medical conclusion that the service-connected right knee disability proximately caused or aggravated the left knee disability.  Invite the Veteran to submit additional medical opinion with regard to the etiology of the left knee disability with supporting medical rationales in support of his claim.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the left knee disability.  All pertinent test and studies deemed necessary shall be performed.  

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Identify all current left knee disabilities diagnosed during the period on appeal.  Specifically, address the onset of the traumatic arthritis of the left knee (and its relationship to the service-connected right knee disabilities).  Also identify any current residuals of the left knee meniscal tear in September 2010.  

(b)  Provide a medical opinion for whether each left knee disability was caused or aggravated by the service-connected right knee disability.  

*The examiner should discuss all of the Veteran's contentions.  Specifically, the examiner must consider and (i) discuss the Veteran's credible report of falling in September 2010 due to his right knee giving out and tearing his meniscus in his left knee; (ii) address how the Veteran's multiple falls reported during the appellate period affected his left knee disability; and (iii) consider and discuss the Veteran's contention that his right knee disability caused an altered gait, and his altered gait caused his left knee arthritis.  

(c)  Provide an etiology opinion for each left knee diagnosis as to whether it had its onset during service or is otherwise related to service.

*The examiner should discus all the Veteran's contentions.  Specifically, the examiner must discuss the Veteran's credible reports of the left knee being injured in service during the same event that injured his service-connected right knee.

A complete rationale should be provided.

4.  Schedule a VA examination to determine the current severity of the Veteran's service-connected right knee disability.  

(a)  Elicit from the Veteran all signs and symptoms of his right and left knee disabilities.  In doing so, also obtain information from the Veteran (or the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups.  

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins.  

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  

The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

A complete rationale should be provided.

5.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete and submit an Application for Increased Compensation based on Unemployability (VA Form 21-8940), and the RO should undertake all further appropriate actions for development of this claim.

6.  After completing all of the above, readjudicate the issues on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


